Exhibit 10.1.27 GREAT PLAINS ENERGY INCORPORATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (As Amended and Restated for I.R.C. § 409A) Amended December 8, 2009 GREAT PLAINS ENERGY INCORPORATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (As Amended and Restated for I.R.C. § 409A) BACKGROUND AND PURPOSE Kansas City Power & Light Company ("KCPL") adopted the Kansas City Power & Light Supplemental Executive Retirement and Deferred Compensation Plan effective November 2, 1993 (the "Original Plan"), to provide opportunities for selected employees and members of KCPL's Board of Directors to defer the receipt of their compensation.The Original Plan was divided into two separate plans effective as of April 1, 2000, the "Great Plains Energy Incorporated Nonqualified Deferred Compensation Plan" (the "Frozen NQDC Plan") and the Great Plains Energy Incorporated Supplemental Executive Retirement Plan (as amended and restated effective as of November 1, 2000, October 1, 2001 and October 1, 2003 and attached hereto as Appendix C) (the "Frozen SERP"). As a result of the addition of Section 409A to the Internal Revenue Code ("Code Section 409A"), Great Plains Energy Incorporated has taken two actions which affect the Frozen SERP. · First, the Frozen SERP has been frozen as of December 31, 2004 such that no new participants will enter, and no new amounts will accrue under, the Frozen SERP after December 31, 2004. Except to reflect that the Frozen SERP has been frozen, no material modifications have been made to the Frozen SERP. The Frozen SERP will continue to operate as a "frozen" plan in accordance with its terms and with respect to all accrued amounts as of December 31, 2004.Consistent with Code Section 409A, all accrued benefits as of December 31, 2004 will be paid under and in accordance with the Frozen SERP; provided, however, if a participant's aggregate SERP benefit is less than the benefit accrued under the Frozen SERP as of December 31, 2004, only such lesser benefit, if any, shall be paid under the Frozen SERP.Nothing under this Plan or the Frozen SERP shall be interpreted as providing a minimum benefit. · Second, this plan, the "Great Plains Energy Incorporated Supplemental Executive Retirement Plan (as Amended and Restated for I.R.C. § 409A)" (the "Plan") is adopted effective generally as of January 1, 2005.This Plan governs the payment of benefits accrued after December 31, 2004 and, except as specifically provided otherwise, is effective generally January 1, 2005.While the calculation of certain benefits under this Plan include an offset for benefits paid under the Frozen SERP, this Plan solely relates to those benefits accrued after December 31, 2004, as determined consistent with Code Section 409A.In addition, depending upon a participant's ultimate benefit under this Plan and the level of a participant's accrued benefit as of December 31, 2004, a participant's entire SERP benefit could consist solely of an amount equal to or less than the Participant's Frozen SERP benefit and would be paid solely in accordance with the Frozen SERP.There is to be no duplication of benefits under the Frozen SERP and this Plan. Certain operations of the Plan between December 31, 2004 and December 31, 2007, including those operations in 2005 memorialized in Appendix B, were completed in accordance with IRS Notice 2005-1 and in "good faith" compliance with the proposed Treasury Regulations issued under Code Section 409A.In addition, this Plan provides for different benefit formulas for employees (1) hired by Great Plains Energy Incorporated (or one of its affiliates) before September 1, 2007, to reflect the choice employees were allowed to make between maintaining their existing benefit structure or receiving a slightly lower pension benefit but eligible to receive a larger employer contribution under the Great Plains Energy 401(k) Plan and (2) employees hired by Great Plains Energy Incorporated (or one of its affiliates) on or after September 1, TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 1.1 Definitions 1 1.2 General Interpretive Principles 4 ARTICLE II ELIGIBILITY FOR BENEFITS ARTICLE III AMOUNT AND FORM OF RETIREMENT BENEFITS 4 5 3.1 Normal Retirement 5 3.1.1 Normal Retirement – Stationary Participant 5 3.1.2 Normal Retirement – Converted Participant 7 3.1.3 Normal Retirement – Post-2007 Participant 9 3.2 Benefits Payable Prior to Normal Retirement Date 10 3.2.1 Stationary Participant 10 3.2.2 Converted Participant 12 3.2.3 Post-2007 Participant 16 3.3 Delayed Retirement 17 3.4 Disability Benefit 18 3.5 Form of Payment 19 3.6 Election of Form and Timing 21 3.7 Years of Benefit Service for Certain Participants 22 3.8 Coordination of Benefits Between Plan and Frozen SERP 22 ARTICLE IV PAYMENT OF RETIREMENT BENEFITS 23 4.1 Form of Payment 23 4.2 Timing of Payment of Retirement Benefits 23 ARTICLE V DEATH BENEFITS 25 5.1 Payment to Surviving Spouse 25 5.2 Form and Timing of Payment to Surviving Spouse 26 5.3 Frozen Plan Offset 26 ARTICLE VI MISCELLANEOUS 26 6.1 Plan Amendment and Termination 26 i 6.2 No Right to Employment 26 6.3 No Administrator Liability 27 6.4 Unfunded Plan 27 6.5 Nontransferability 28 6.6 I.R.C. § 409A 28 6.7 Participant's Incapacity 28 6.8 Plan Administrator 28 6.9 Claims Procedures 28 6.10 Deliverables 30 6.11 Disputes 30 6.12 Binding Effect 30 6.13 Severability 31 6.14 Governing Law 31 APPENDIX A ADDENDUM TO SECTION 3.7 APPENDIX B DISTRIBUTIONS FOR PARTICIPANTS TERMINATED DURING 2005 APPENDIX C GREAT PLAINS ENERGY INCORPORATED FROZEN SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN ii ARTICLE I DEFINITIONS 1.1Definitions.For purposes of this Plan, the following terms have the following meanings: "Active Participant" means, with respect to a Plan Year, any employee of the Company (i) who is an officer of the Company, or (ii) who is an assistant officer of the Company and designated by the Board to be an Active Participant. "Basic Plan" means the Great Plains Energy Incorporated Management Pension Plan, as amended.Except as otherwise provided in this Plan, the following terms will have the same meaning as in the Basic Plan: · Actuarial Equivalent · Base Compensation · Early Retirement Date · Normal Retirement Date · Plan Year · Single Life Pension · Years of Credited Service "Board" means the Board of Directors of Great Plains Energy Incorporated. "Code" means the Internal Revenue Code of 1986, as amended. "Committee" means the Compensation and Development Committee (or successor to such Committee) of the Board. "Company" means Great Plains Energy Incorporated or its successor and any wholly-owned subsidiary that has adopted, and whose employees participate in, the Basic Plan; provided, however, that for purposes of Section 6.4, "Company" shall mean Great Plains Energy Incorporated or its successor. "Converted Participant" means a Participant who was hired by the Company before September 1, 2007 and elected in 2007 to receive a reduced future rate of benefit accrual under the Basic Plan. "Frozen SERP" means the Great Plains Energy Incorporated Frozen Supplemental Executive Retirement Plan attached hereto as Appendix C. "Original Plan" means the Kansas City Power & Light Supplemental Executive Retirement and Deferred Compensation Plan effective November 2, 1993. "Participant" means an individual who is or has been an Active Participant and who has not received his entire benefit under this Plan.A Participant can be a Converted Participant, a Post-2007 Participant or a Stationary Participant.Individuals who were continuing to accrue a benefit under the Frozen SERP as of December 31, 2004 are also Participants in this Plan. "Plan" means this Great Plains Energy Incorporated Supplemental Executive Retirement Plan (as Amended and Restated for I.R.C. § 409A). "Post-2007 Participant" means a Participant that is hired by the Company on or after September 1, "Separation from Service" or "Separates from Service" means a Participant's death, retirement or other termination of employment with the Company.A Separation from Service will not occur if a Participant is on military leave, sick leave or other bona fide leave of absence (such as temporary employment by the government) if the period of such leave does not exceed six months, or if longer, as long as the Participant has a right (either by contract or by 2 statute) to reemployment with the Company."Separation from Service" will be interpreted in a manner consistent with Code Section 409A(a)(2)(A)(i). "Specified Employee" means a Participant that would be a "specified employee" as defined in Code Section 409A(a)(2)(B)(i) and Department of Treasury regulations and other interpretive guidance issued thereunder.Effective January 1, 2008, for purposes of this definition, the "specified employee effective date" and the "specified employee identification date" for purposes of identifying each Specified Employee are established and memorialized in the Company's "I.R.C. § 409A Specified Employee Policy" as the same may be modified from time to time in accordance with the rules and regulations of Code Section 409A. "Stationary Participant" means a Participant who was hired by the Company before September 1, 2007 and elected in 2007 to maintain his current level of benefits under the Basic Plan. "Surviving Spouse" means a Participant's surviving spouse who is eligible to receive a surviving spouse's benefit under the Basic Plan. "Years of Benefit Service" means, except as otherwise provided in Sections 3.4 and 3.7, the sum of: (i)the Years of Credited Service (including fractions thereof) an Active Participant is credited with under the Basic Plan except that any Years of Credited Service incurred after a Participant ceases to be an Active Participant due to the Participant having ceased to remain an officer or assistant officer of the Company will not be counted under this Plan unless such Participant again becomes an Active Participant; and 3 (ii)where a Participant receives benefits under the Company's Long-Term Disability Plan for a period of time but returns as an Active Participant before his Normal Retirement Date, the Years of Credited Service the Participant would have incurred under the Basic Plan had he been an Active Participant and been working on a full-time basis during such period of disability. For example and for illustration purposes only, assume (1) an individual has been employed by the Company for fifteen years and, in the sixteenth year of the individual's employment, the individual becomes an officer of the Company, (2) the individual works for an additional five years as an officer of the Company, and (3) the individual ceases to be an officer (or an assistant officer) of the Company and works for an additional five years.For purposes of this Plan, the individual will have 20 Years of Benefit Service. 1.2General Interpretive Principles.(a) Words in the singular include the plural and vice versa, and words of one gender include the other gender, in each case, as the context requires; (b) references to Sections are references to the Sections of this Plan unless otherwise specified; (c) the word "including" and words of similar import when used in this Plan mean "including, without limitation," unless otherwise specified; and (d) any reference to any U.S. federal, state, or local statute or law will be deemed to also refer to all amendments or successor provisions thereto, as well as all rules and regulations promulgated under such statute or law, unless the context otherwise requires. ARTICLE II ELIGIBILITY FOR BENEFITS 2.1Except as provided in Section 2.2, each Participant will receive a supplemental retirement benefit in accordance with the terms of this Plan. 4 2.2Notwithstanding any provision of this Plan to the contrary, (a)this Plan will not affect the rights and benefits of any person who was not an employee of the Company on or after April 1, 2000, as such person's rights and benefits, if any, or the rights and benefits of such person'sspouse or beneficiaries will be governed by the Original Plan; and (b)this Plan will not affect the rights and benefits of any person who was an employee on or after April 1, 2000 but not an employee after December 31, 2004, as such person's rights and benefits, if any, or the rights and benefits of such person's spouse or beneficiaries will be governed by the Frozen SERP. ARTICLE III AMOUNT AND FORM OF RETIREMENT BENEFITS 3.1Normal Retirement.A Participant's monthly supplemental retirement benefit payable under the Plan as a Single Life Pension at the Participant's Normal Retirement Date will depend on whether the Participant is a "Stationary
